        Case 2:10-cr-20129-KHV Document 1117 Filed 07/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                                Plaintiff,                     CRIMINAL ACTION
v.
                                                               No. 10-20129-02-KHV
STEVEN L. QUINN,
                         Defendant.
____________________________________________

                                             ORDER

       On June 27, 2011, the Court sentenced defendant to 240 months in prison based on a

binding plea agreement under Rule 11(c)(1)(C), Fed. R. Crim. P. For substantially the reasons

stated in the Memorandum And Order (Doc. #1100) filed May 10, 2021 and defendant’s

Unopposed Motion To Reduce Sentence Under 18 U.S.C. § 3582(c)(2) and § 3582(c)(1)(A)(i)

(Doc. #1115) filed July 16, 2021, the Court sustains defendant’s motion to reduce sentence.

Specifically, under 18 U.S.C. § 3582(c)(1)(A)(i), the Court reduces defendant’s sentence of

240 months in prison to 168 months in prison. Defendant shall remain subject to his standard

term of supervised release of ten years.

       IT IS THEREFORE ORDERED that defendant’s Unopposed Motion To Reduce

Sentence Under 18 U.S.C. § 3582(c)(2) and § 3582(c)(1)(A)(i) (Doc. #1115) filed July 16, 2021

is SUSTAINED.       The Court reduces defendant’s sentence of 240 months in prison to

168 months in prison. Except as modified above, all other terms and conditions of the

Judgment In A Criminal Case (Doc. #479) filed June 28, 2011 shall remain in effect.

       Dated this 23rd day of July, 2021 at Kansas City, Kansas.

                                                   s/ Kathryn H. Vratil
                                                   KATHRYN H. VRATIL
                                                   United States District Judge
